Case 3:16-cv-01139-BJD-JBT Document 70 Filed 03/01/19 Page 1 of 4 PagelD 612

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NO.: 3:16-cv-01139-BJD-JBT
RICK F. WHITCHER,

Plaintiff,
VS.

GARRISON PROPERTY AND
CASUALTY INSURANCE COMPANY,

Defendant.

 

PLAINTIFF’S MOTION IN LIMINE — EXCLUSION OF ATTORNEY
REPRESENTATION IN THE MEDICAL RECORDS

Plaintiff, RICK F. WHITCHER (“Plaintiff’), respectfully moves that counsel and any
and all witnesses be instructed by appropriate Order of the Court to refrain from making any
mention or interrogation, either directly or indirectly, in any manner whatsoever, concerning any
of the matters set forth herein. In this connection, the Plaintiff would show the Court that the
matters set out would be inadmissible for any purpose in that they have no bearing on the issues
in this cause or the rights of the parties in this suit. Permitting interrogation of witnesses,
comments to jurors or prospective jurors or offers of evidence of any kind concerning these
matters, would prejudice the jury and sustaining objections to such questions, comments or
offers would not correct such prejudice, but rather would re-enforce the impact of such
prejudicial matters upon the jurors. Accordingly, as these issues would clearly be more
prejudicial than probative, any reference to these issues should be prohibited.

1. Any and all evidence, references to evidence, testimony or argument relating to

whether RICK F. WHITCHER was represented by an attorney in the medical records should be
Case 3:16-cv-01139-BJD-JBT Document 70 Filed 03/01/19 Page 2 of 4 PagelD 613

excluded. Specifically, Defendant intends to introduce medical narrative(s) relating to Plaintiffs
prior auto collision(s) [2004 and 2006] prepared by Dr. Sury, who was Plaintiffs prior pain
management doctor, addressed to Plaintiffs attorney, Jeffrey R. Bankston, Esq. The medical
narratives only relate to lumbar injuries sustained by Plaintiff in the prior auto collisions.
Plaintiff has filed and served a notice of withdrawal of any and all claims relating to any lumbar
injuries sustained, or aggravation of pre-existing injuries, to Plaintiff's lumbar spine. The
medical narratives do not relate to any injuries Plaintiff is making claims for in the instant action.
MEMORANDUM OF LAW IN SUPPORT

To be relevant, evidence must tend to prove or disprove a fact in issue. Rule 401, F.R.E.
Further, otherwise relevant evidence is not admissible if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or
needless presentation of cumulative evidence. Rule 403, F.R.E.

Evidence in the medical records relating to whether RICK F. WHITCHER was
represented by an attorney is irrelevant to any of the contested issues in this case. Any inclusion
of this evidence within the medical records would only go towards the litigiousness of the
Plaintiff, which is clearly improper. See Watson v. Builders Square, Inc., 563 So.2d 721, 722-23
(Fla. 4th DCA 1990) (We find that the trial judge abused her discretion when she admitted
evidence of Watsons’ post accident contact with their attorney. The evidence was irrelevant and
should be excluded at the retrial as no basis exists for appellee to prove appellants’ litigiousness).
Cf Zabner v. Howard Johnson’s Inc. of Fla., 227 So.2d 543 (Fla. 4th DCA 1969) (reversible

error to admit evidence of fifteen prior lawsuits).
Case 3:16-cv-01139-BJD-JBT Document 70 Filed 03/01/19 Page 3 of 4 PagelD 614

Accordingly, any such reference to whether RICK F. WHITCHER had an attorney
should be redacted from any evidence offered by the parties, and both parties should be
prohibited from referring to such evidence in any way.

CERTIFICATION OF COMPLIANCE WITH RULE 3.01(G)

The undersigned counsel for Plaintiff certifies that prior to filing the instant Motion that

he has conferred with counsel for the Defendant and that Defendant’s counsel cannot agree to

same.

WHEREFORE, the Plaintiff, RICK F. WHITCHER, prays this Honorable Court for an
Order prohibiting the Defendant from presenting any testimony or evidence relating to whether
RICK F. WHITCHER had retained an attorney in the medical records.

BUSCHMAN, AHERN, PERSONS
& BANKSTON

JEFFREY R/ BANKSTON
Florida Bar No. 847992
M. JESSE STERN, ESQ.

Florida Bar No. 118440

2215 South Third St., Suite 103
Jacksonville Beach, Florida 32250
Telephone: (904) 246-9994
Facsimile: (904) 246-6680
Primary: eservice@bapblaw.com
Secondary: cgleason@bapblaw.com
Attorneys for Plaintiff

 

and
Case 3:16-cv-01139-BJD-JBT Document 70 Filed 03/01/19 Page 4 of 4 PagelD 615

MORGAN & MORGAN, P.A.

ERIC S. BLOCK, ESQ.
Florida Bar No.: 0915531

76 S. Laura Street, Suite 1100
Jacksonville, FL 32202
Telephone: (904) 361-4453
Facsimile: (904) 361-7245
Co-Counsel for Plaintiff

CERTIFICATE OF SERVICE

I CERTIFY that a true and correct copy of the foregoing has been served via e-mail upon
Martin H. Sitler, Esq., 200 West Forsyth Street, Suite 1400, Jacksonville, FL 32202, at
mhsitler@mdweg.com; plbirch@mdweg.com; Corey J. Portnoy, oe 200 West Forsyth Street,
Suite 1400, Jacksonville, FL 32202, cjportnoy@mdweg.com, this [St day of March, 2019.

x oN
x 4
#

ay

wire fe
wee) RN, ESQ. ~~
